Citation Nr: 0919738	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, 
claimed as a bilateral leg rash.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 until 
September 1969, including a tour of duty in the Republic of 
Vietnam from July 1968 until September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a video conference hearing at the North 
Little Rock, Arkansas RO in his February 2006 VA Form 9 
(Appeal to Board of Veterans' Appeals). The record reflects 
the video conference hearing was held in January 2007.  
Subsequently, a Board decision in July 2007 remanded the 
claim for additional development.  By letter dated in May 
2009, the Veteran was apprised that the Veterans Law Judge 
who had conducted the January 2007 hearing was no longer 
employed by the Board.  The Veteran was afforded the 
opportunity to present testimony at an additional hearing.  
By response received in May 2009, the Veteran requested a 
video conference hearing.

Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the Veteran at his 
current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




